DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 24 March 2020 has been entered.  After entry of the amendment, claims 1-19 are currently pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
No literal support can be seen in the specification for the terms “triisopropanolamine” and “diethanolisopropanolamine” found in claim 4.

Claim Objections
Claims 9 and 14 are objected to because of the following informalities:
In claim 9, the term “stabilizers” should be changed to – stabilizing agents – so that it is consistent with the terminology from which this claim depends (i.e. claim 6). 
In claim 14, the term “granultated” should be – granulated –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear as to what is meant by the phrase “C-S-H seeds”.  Claim 1 is vague and indefinite due to the use of the term “obtainable” as this is not a positive claim limitation.  Either the accelerating admixture is obtained with the process or it is not.  It is unclear as to whether the limitation “the calcium salts thereof” refers to the carboxylic acids.  Clarification is requested.  
In claim 10, it is unclear as to what is meant by the phrase “C-S-H seeds.  The phrase “in the presence of carboxylic acids, the calcium salts thereof” is confusing as written.  It is unclear as to whether the limitation “the calcium salts thereof” refers to the carboxylic acids.   In addition, it is unclear as to whether or not both carboxylic acids and calcium salts thereof are required or if one or the other are required to be present in the process.  Clarification is requested.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
This claim ultimately fails to further limit claim 1 when the polyethanolamine component is selected as “monoethanolamine” is not an example of a polyethanolamine.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCT International Patent Application No WO 2016/169981 A1.
The reference teaches, in the abstract, and the claims, a method for producing a calcium silicate hydrate comprising hardening accelerator in powder form, which comprises the steps of
(a) providing an aqueous suspension comprising calcium silicate hydrate;

(c) drying the resulting mixture.
Claim 1 is a product by process claim and the determination of patentability is based on the product itself. While the reference does not teach the same process it is believed that the resulting product can be the same.  Note that the reference teaches an aqueous suspension comprising calcium silicate hydrate which is mixed with a calcium compound such as calcium acetate or calcium formate.  As stated in MPEP 2113 [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claim is rendered obvious by the reference. Further it should be noted that the calcium silicate hydrate could be considered to be an example of a type of other hydraulic binder with a mainly silicate base.
As for claim 2, the reference teaches calcium acetate and calcium formate.
As for claim 3, the reference teaches calcium formate.
As for claim 4, this claim is met by the reference as the polyethanolamines do not need to be selected according to claim 1, just that if they are, that they are selected from those types recited in claim 4.
As for claim 5, the calcium compound, which may be calcium acetate or calcium formate, is added in an amount of 0.5 to 150 wt% based on the weight of the calcium silicate hydrate solids content (see claim 4).   While instant claim 5 recites that the amount is based on the weight of the Portland cement or other hydraulic binder with a mainly silicate base, the instant claim is product-by-process claim and therefore the resulting product still appears to be the same.  Further the calcium silicate hydrate could be an example of a type of other hydraulic binder with a mainly silicate base.
As for claim 6, the reference teaches that a dispersing agent may be added during the formation of the calcium silicate hydrate material.
As for claim 8, this claim is met by the reference as the viscosity controlling agents do not need to be selected according to claim 6, just that if they are, that they are selected from those types recited in claim 8.

As for claim 14, the reference teaches, in the claims, that the composition may be mixed with a hydraulic and/or latent hydraulic binder and the examples recite Portland cement as a specific example.
As for claim 16, the calcium compound, which may be calcium acetate or calcium formate, is added in an amount of 0.5 to 150 wt% based on the weight of the calcium silicate hydrate solids content (see claim 4).   While instant claim 5 recites that the amount is based on the weight of the Portland cement or other hydraulic binder with a mainly silicate base, the instant claim is product-by-process claim and therefore the resulting product still appears to be the same.  Further the calcium silicate hydrate could be an example of type of other hydraulic binder with a mainly silicate base
As for claim 17, this claim is met by the reference as the viscosity controlling agents do not need to be selected according to claim 6, just that if they are, that they are selected from those types recited in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leture et al (US Patent No. 5,709,743 A).
The reference teaches, in claims 1 and 11, a calcium silicate hydrate accelerating agent comprising an accelerating agent obtained by hydration and wet grinding of an aqueous suspension comprising Portland cement and optionally gypsum, wherein the accelerating agent is in the form of an aqueous suspension.  Claim 11 teaches that the accelerating agent can further comprise a salt of an alkali metal or alkaline earth metal,  formates, acetate,  propionate or triethanolamine.
The instant claims are obvious over the reference.
Claim 1 is a product by process claim and the determination of patentability is based on the product itself. While the reference does not teach the same process it is believed that the resulting product can be the same.  Note that the reference teaches an aqueous suspension comprising Portland cement in combination with an alkali metal or alkaline earth metal of a formation, acetate,  propionate or triethanolamine.  As stated in MPEP 2113 [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claim is rendered obvious by the reference. 
As for claim 2, the reference teaches acetates and formates and therefore the use of a calcium salts (which are well known accelerators) are obvious.
As for claim 3, the reference teaches formates and therefore the use of calcium formates (which is a well-known accelerator) is obvious.
As for claim 4, the reference teaches triethanolamine.
As for claim 6, the reference teaches the addition of dispersing agents.
As for claim 8, this claim is met by the reference as the viscosity controlling agents do not need to be selected according to claim 6, just that if they are, that they are selected from those types recited in claim 8.

As for claim 10, while the reference does not recite the same sequence of steps used to produce the accelerating admixture, it appears that the result is the same. According to MPEP 2144.04 (IV)(C) The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 11, this limitation is taught by the reference (see claim 1 and column 7, lines 6-20).
As for claim 14, the examples and claims 14 and 17 of the reference, teach the formation of a grout, mortar or concrete using the accelerating agent.
As for claim 17, this claim is met by the reference as the viscosity controlling agents do not need to be selected according to claim 6, just that if they are, that they are selected from those types recited in claim 17.	Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Allowable Subject Matter
Claims 7, 12-13, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or fairly suggest these limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
October 6, 2021